81 F.3d 161
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.James C. CARR, Defendant-Appellant.
No. 95-3313.
United States Court of Appeals, Sixth Circuit.
April 2, 1996.

Before:  MARTIN and BATCHELDER, Circuit Judges, and WISEMAN, District Judge.*
PER CURIAM.


1
Defendant James Carr appeals his sentence, imposed by the district court on remand after this court affirmed his conviction for bank fraud-related charges but reversed his sentence.   We AFFIRM.


2
In a telephone conference with counsel, the district court set procedures leading to the resentencing of the defendant and journalized those procedures.   The court subsequently received the parties' briefs on the issues to be considered on re-sentencing, issued an Opinion Setting Forth the Court's Intentions as to Re-Sentencing, including extensive findings of fact on defendant's multitude of objections to the presentence investigation report, and an Addendum to that Opinion.   The court then held two separate sentencing hearings during which the court patiently and carefully reviewed with counsel defendant's objections.   Finally, the court issued an "Entry of Judgment;  Re-sentencing Entry," to which was appended "Findings on Alleged Factual Inaccuracies Within Presentence Investigation Report ...," a single-spaced set of findings twenty pages in length.   The "Entry of Judgment;  Re-sentencing Entry" imposed a sentence of incarceration and supervised release identical to the sentence that the district court had imposed initially.


3
We have carefully reviewed the record presented to us on this second appeal, and we conclude that the district court exhaustively did all that it was required to do on remand.   Further, we find no clear error in the district court's findings of fact and no error of law in the sentence imposed.   For the reasons stated in the district court's combined sentencing entries, we AFFIRM in its entirety the sentence imposed on March 3, 1995.



*
 The Honorable Thomas A. Wiseman, Jr., United States District Judge for the Middle District of Tennessee, sitting by designation